PER CURIAM:
Jathiyah abdur-Rahman al-Bayyinah appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of corrections officials in al-Bayyinah’s 42 U.S.C. § 1988 (2000) action alleging violation of his First Amendment right to free exercise of religion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Al-Bayyinah v. Hudson, No. 5:02-ct-00462-F (E.D.N.C. Sept. 25, 2006). We also deny al-Bayyinah’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.